FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NANCY EUW-JONG SITANGGANG,                       No. 09-56700

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01136-DDP-JWJ

  v.
                                                 MEMORANDUM *
COUNTRYWIDE HOME LOANS, INC.;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Nancy Euw-Jong Sitanggang appeals pro se from the district court’s

judgment dismissing her action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. King v. California, 784


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.2d 910, 912 (9th Cir. 1986). We may affirm on any basis supported by the

record. Dittman v. California, 191 F.3d 1020, 1027 n.3 (9th Cir. 1999). We

affirm.

      The district court properly dismissed Sitanggang’s Truth in Lending Act

(“TILA”) claim seeking rescission because the loan at issue was a “residential

mortgage transaction” and therefore could not be rescinded under TILA. See 15

U.S.C. § 1635(e)(1) (the right of rescission does not apply to a residential

mortgage transaction); id. § 1602(x) (defining a residential mortgage transaction).

Sitanggang’s equal protection contentions are unpersuasive.

      Sitanggang’s Real Estate Settlement Procedures Act claim was properly

dismissed because she did not allege facts suggesting that she suffered any actual

damages. See 12 U.S.C. § 2605(f)(1) (limiting recovery to “actual damages”

where there is no pattern or practice of noncompliance with the requirements of

§ 2605).

      The district court did not abuse its discretion by dismissing the third

amended complaint without leave to amend after having provided Sitanggang

numerous opportunities to amend. See DCD Programs, Ltd. v. Leighton, 833 F.2d

183, 186 n.3 (9th Cir. 1987).




                                          2                                     09-56700
      We do not consider issues that were not raised in the opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                         3                                  09-56700